
Exhibit (10)(d)(2)

 
MANAGEMENT STOCKHOLDERS’ AGREEMENT
 
This MANAGEMENT STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of November
16, 2007, is by and among Alltel Corporation (“Alltel”), Atlantis Holdings LLC
(the “Parent”, and together with Alltel, the “Company”) and the Majority
Stockholders (as defined below) and the individuals listed on Schedule A
attached hereto (each a “Management Stockholder”).  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan (as
defined below), except as provided in Section 3(b)(iv) below.
 
WHEREAS, in connection with the acquisition by the Majority Stockholders of an
interest in Alltel, the Management Stockholders purchased or otherwise acquired
shares of Common Stock and Options in consideration for the payment of cash or
in exchange for options or shares of common stock of Alltel previously acquired
by them (the “Invested Equity”);
 
WHEREAS, immediately following the closing of such acquisition, the Common Stock
will be the only class of equity of Alltel then outstanding;
 
WHEREAS, the Management Stockholders have been and may in the future be granted
additional Options pursuant to the Alltel Corporation Management Equity
Incentive Plan (the “Plan”); and
 
WHEREAS, as a condition to the transfer of any interest in shares of Common
Stock by Alltel to the Management Stockholders, the Management Stockholders are
required to execute this Agreement; and
 
WHEREAS, the Management Stockholders, the Majority Stockholders and the Company
desire to enter into this Agreement and to have this Agreement apply to all
shares of Common Stock acquired or to be acquired by each Management Stockholder
from whatever source, now or in the future (in the aggregate, the “Shares”).
 
NOW THEREFORE, in consideration of the premises hereinafter set forth, and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows.
 
1. Investment.  Each Management Stockholder represents that the Shares are being
acquired for investment and not with a view toward the distribution thereof.
 
2. Issuance of Shares.  Each Management Stockholder acknowledges and agrees that
all Shares will be held in book-entry form unless otherwise determined by
Alltel.  If physical certificates representing the ownership of Shares are
issued, then each such certificate shall bear the following legends (except that
the second paragraph of this legend shall not be required after the Shares have
been registered and except that the first paragraph of this legend shall not be
required after the termination of this Agreement) and shall be held in custody
by Alltel for the benefit of the Management Stockholders:
 
The shares represented by this certificate are subject to the terms and
conditions of a Management Stockholders’ Agreement dated as of November 16, 2007
and may not be
 

--------------------------------------------------------------------------------


 
transferred (including, but not limited to, by means of a gift or testamentary
transfer), sold, assigned, pledged, hypothecated or encumbered, except as may be
permitted by the aforesaid Agreement.  A copy of the Management Stockholders’
Agreement may be obtained from the Secretary of the Company.
 
The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and may
not be transferred (including, but not limited to, by means of a gift or
testamentary transfer), sold, assigned, pledged, or hypothecated in the absence
of an effective registration statement for the shares under the Securities Act
of 1933 or an opinion of counsel for the Company that registration is not
required under said Act.
 
Upon the termination of this Agreement, or upon registration of Shares under the
Securities Act, each Management Stockholder shall have the right to exchange any
certificate containing the above legend (i) in the case of the registration of
Shares, for certificates representing ownership of such Shares legended only
with the first paragraph described above and (ii) in the case of the termination
of this Agreement, for certificates representing ownership of Shares legended
only with the second paragraph described above.  At such time as neither legend
is applicable, the Management Stockholder shall have the right to exchange
certificates representing ownership of Shares that have been legended as set
forth herein for certificates that are un-legended.
 
3. Transfer of Shares; Call Rights.
 
(a) Transfer Restrictions.  Each Management Stockholder agrees that he or she
will not cause or permit the Shares or his or her interest in the Shares to be
transferred (including, but not limited to, by means of a gift or testamentary
transfer), sold, assigned, pledged, hypothecated or encumbered except as
expressly permitted by Section 3 or 4 of this Agreement.  Notwithstanding the
foregoing, Shares owned by a Management Stockholder may be transferred (i) on
such Management Stockholder’s death by bequest or inheritance to the Management
Stockholder’s executors, administrators, testamentary trustees, legatees or
beneficiaries, (ii) subject to the prior written approval (which shall not be
unreasonably withheld or delayed) by Alltel’s Board of Directors (the “Board”),
and compliance with all applicable tax, securities and other laws, to any
corporation, limited liability company, partnership, trust, or custodianship,
the stockholders, members, beneficiaries or general or limited partners of which
may include only (a) the Management Stockholder, (b) the Management
Stockholder’s spouse or the Management Stockholder’s lineal descendants (whether
natural or adopted), sibling or parent, (c) the persons listed in clause (i)
above or (d) any combination of the foregoing, (iii) as contemplated by Section
4.10 of the Plan in connection with net-physical settlement of an Option; (iv)
in accordance with Section 4 of this Agreement and (v) upon the prior written
approval of the Board or a committee thereof (each such Person to which Shares
may be transferred, a “Transferee”), subject in any such case to the agreement
by each Transferee (other
 
 
2

--------------------------------------------------------------------------------


than the Company or as otherwise permitted by the Company) in writing to be
bound by the terms of this Agreement as if such Transferee had been an original
signatory hereto; and provided in any such case other than transfers made
pursuant to clause (v) above, that no such transfer that would cause Alltel to
be required to register the Common Stock under Section 12(g) of the Exchange Act
shall be permitted.
 
(b) Call Rights.  Alltel (or its designated assignee) shall have the right to
call Shares on the terms and conditions set forth herein:
 
(i)  With respect to each Management Stockholder, Alltel (or its designated
assignee) shall have the right (the “Call Right”), if the employment of a
Management Stockholder with the Company terminates, during the ninety-day period
following the later to occur of (x) the termination of such Management
Stockholder’s employment for any reason and (y) with respect to any particular
Shares, the date on which such Management Stockholder (including the period any
Transferee of such Management Stockholder held such shares) has held such Shares
for at least six (6) months, to purchase from such Management Stockholder or
such Management Stockholder’s Transferee, and upon the exercise of such right
such Management Stockholder or Transferee shall sell to Alltel (or its
designated assignee), all or any portion of the Shares held by such Management
Stockholder and his or her Transferees as of the date as of which such right is
exercised.  The price per Share to be paid in such purchase and sale shall be
(x) except as provided in clause (y) below, a per Share price equal to the Fair
Market Value of a share of Common Stock as of the date on which such right is
exercised or (y) in the event such Management Stockholder’s Employment is
terminated for Cause or such Management Stockholder Competes (as defined below)
following such Management Stockholder’s voluntary resignation without Good
Reason, the price per Share with respect to all Shares other than Invested
Equity (including as Invested Equity for this purpose Shares acquired through
the exercise of Options which are Invested Equity) shall be the lesser of (i)
Fair Market Value of a share of Common Stock and (ii) the price paid, if any, by
such Management Stockholder for such Shares (the “Bad Leaver Price”).  The Call
Right may be exercised in portions on two or more exercise dates.
 
(ii)  Alltel (or its designated assignee) shall exercise the Call Right by
delivering to the Management Stockholder or Transferee, as applicable, a written
notice specifying its intent to purchase specific Shares held by the Management
Stockholder or Transferee (the “Call Notice”), the date as of which such right
is to be exercised and the number of Shares to be purchased.  Purchase and sale
shall occur on such date as shall be specified in the Call Notice, which date
shall not be later than sixty (60) days after the Management Stockholder’s
receipt of the Call Notice; provided that the Company may delay any such payment
to the extent  such payment will result in the violation of the terms or
provisions of, or result in a default or event of default under, any guarantee,
financing or security agreement or document entered into by Alltel or any of its
Affiliates and in effect on such date (hereinafter a “Financing Agreement).  In
the event all or a portion of the payment of the purchase price is delayed as a
result of a restriction imposed by a
 
 
3

--------------------------------------------------------------------------------


Financing Agreement as provided above, such payment shall be made no later than
two years after the date the Company’s purchase right is exercised in accordance
with this Section 3(b) or, if earlier, as soon as practicable after the payment
of such purchase price would no longer result in the violation of the terms or
provisions of, or result in a default or event of default under, any Financing
Agreement, and such payment shall equal the amount that would have been paid to
the Management Stockholder or Transferee if no delay had occurred plus interest
for the period from the date on which the purchase price would have been paid
but for the delay in payment provided herein to the date on which such payment
is made (the “Delay Period”), calculated at LIBOR plus 275 basis
points.  Notwithstanding the foregoing, in the event of a Change in Control (as
defined in the Plan), the obligation to pay the purchase price (plus accrued
interest) shall accelerate to the Change of Control.
 
(iii)  For purposes of this Agreement, with respect to each Management
Stockholder, the term “Compete” means (i) directly or indirectly, whether or not
for compensation, participates in the ownership, management, operation or
control of any Competitor (as defined below) or is employed by any Competitor or
performs consulting services for any Competitor or (ii) solicits for employment
or participates in the hiring of any person who, during the preceding six
months, was an employee of Alltel or its Affiliates at the level of Vice
President or above, in either case prior to the first anniversary of such
Management Stockholder’s termination of Employment.  For purposes of this
Agreement, a “Competitor” is any corporation, firm, partnership, proprietorship
or other entity that engages in the business of wireless telecommunications in
the United States.  Notwithstanding the foregoing, “Competition” shall not
include ownership of less than 5 percent of the publicly-traded securities of
any Competitor.  No Management Stockholder shall be deemed to have Competed
unless he or shall have been notified in advance by Alltel of the activities
that Alltel considered to be Competitive and provided with a reasonable
opportunity to cure or refrain from the alleged Competition.  In the event that
Alltel has exercised a Call Right with respect to Shares allocable to a
Management Stockholder, and the Employment of the Management Stockholder is
thereafter terminated for Cause or the Management Stockholder Competes, if the
price paid in connection with the purchase contemplated thereby was not the Bad
Leaver Price, then the Management Stockholder shall be obligated to deliver to
the Company, within five (5) days after written notice thereof, the excess, if
any, of the price per Share paid by the Company over the Bad Leaver Price , less
any net taxes paid or payable by the Management Stockholder in respect of such
excess after taking into account any available deductions in respect of such
repayment.
 
(iv)  For purposes of this Section 3(b), the term “Fair Market Value” shall have
the meaning ascribed to such term in the Plan, except that prior to the
existence of a Public Market for the Common Stock, if the most recent date as of
which Fair Market Value was determined is more than six months prior to the date
as of which a Call Right is proposed to be exercised, then at the request or
determination of either a Participant or the Company, Fair Market Value shall be
 
4

--------------------------------------------------------------------------------


 redetermined as of a date as close as reasonably practical to the date of such
proposed exercise.
 
4.  Certain Additional Rights.
 
(a) Drag Along Rights.  If (i) either of the Majority Stockholders and its
Permitted Transferees (as defined below) or (ii) the Majority Stockholders and
their Permitted Transferees (in either such case, collectively, the “Selling
Stockholder”), desire to dispose, directly or indirectly, in a single
transaction or a series of related transactions, of (x) all of their interest in
Alltel or (y) at least twenty-five percent of the issued and outstanding shares
of Common Stock or securities representing at least twenty-five percent of the
voting power of Alltel, in either case to a good faith purchaser (a “Purchaser”)
(other than any other investment partnership, limited liability company or other
entity established for investment purposes and controlled by one or more of the
members or the principals of the Majority Stockholders, a “Permitted
Transferee”) and such Purchaser desires to acquire such interest upon such terms
and conditions as agreed to with the Selling Stockholder, each Management
Stockholder (and his or her Transferee, collectively) agrees to sell a portion
(including all) of his or her Shares equal to the number of Shares owned by such
Management Stockholder (and his or her Transferee) multiplied by a fraction, the
numerator of which is the aggregate number of shares of Common Stock proposed to
be transferred by the Selling Stockholder, and the denominator of which is the
aggregate number of shares of Common Stock held by the Selling Stockholder, to
such Purchaser (or to vote all of his or her Shares entitled to vote in favor of
any merger or other transaction which would effect a sale of such shares of
Common Stock) at the same price per share of Common Stock and pursuant to the
same terms and conditions with respect to payment for the shares of Common Stock
as agreed to by the Selling Stockholder.  In such case, the Selling Stockholder
shall give written notice of such sale to each Management Stockholder (and his
or her Transferee) at least fifteen (15) days prior to the consummation of such
sale, setting forth (i) the consideration to be received in the transaction,
(ii) the identity of the Purchaser, (iii) any other material items and
conditions of the proposed transfer and (iv) the date of the proposed transfer.
 
(b) Tag Along Rights.
 
(i) Subject to paragraph (iv) of this Section 4(b), if a Selling Stockholder
proposes to transfer any shares of Common Stock to a Purchaser (other than a
Permitted Transferee), then the Selling Stockholder shall give written notice of
such proposed transfer to each of the Management Stockholders (and his or her
Transferees) (the “Selling Stockholder’s Notice”) at least ten (10) days prior
to the consummation of such proposed transfer, and shall provide notice to all
other stockholders of the Company to whom the Majority Stockholders have granted
similar “tag-along” rights (such stockholders together with each Management
Stockholder and his or her Transferees, the “Other Stockholders”) setting forth
the proposed material terms and conditions of such transfer, including the price
to be paid per Share in such transaction.
 
(ii) Each Management Stockholder (and his or her Transferees) shall have the
right to elect, by delivery of written notice to the Selling Stockholder within
five (5) days from delivery of the Selling Stockholder’s Notice (the “Tag-Along
Notice”), to sell to the
 
5

--------------------------------------------------------------------------------


Purchaser a number of Shares equal to the number of Shares owned by such
Management Stockholder (and his or her Transferees) multiplied by a fraction,
the numerator of which is aggregate number of the Selling Stockholder’s shares
of Common Stock proposed to be transferred, and the denominator of which is the
aggregate number of shares of Common Stock held by the Selling Stockholder, on
the same terms and conditions (including price per share of Common Stock) as the
Selling Stockholder.  In the event that the Purchaser does not wish to acquire
all of the shares offered by the Selling Stockholders and the Other
Stockholders, the number of shares of Common Stock to be purchased by such
transferee shall be allocated pro rata among the Majority Stockholders and the
Other Stockholders in accordance with the number of shares of Common Stock that
each such Person elected to transfer to the transferee.  If any Other
Stockholder has not delivered written notice of its intent to participate in a
transfer by the end of the tenth (10th) Business Day following delivery of the
Tag-Along Notice, such Other Stockholder shall be deemed to have consented to
the proposed transfer and elected not to exercise his rights under this Section
4(b) in connection therewith.
 
(iii) Any transfer of Shares by a Management Stockholder (or his or her
Transferees) pursuant to this Section 4(b) shall be at the same price per share
of Common Stock and pursuant to the same terms and conditions with respect to
payment for the shares of Common Stock as agreed to by the Selling Stockholders;
provided that in order to be entitled to exercise its rights pursuant to this
Section 4(b), the Management Stockholder (and his or her Transferees
participating such transaction) must agree to make to the proposed Purchaser the
same representations, warranties, covenants, indemnities and agreements as are
made by the Selling Stockholder in connection with the proposed transfer and
agree to substantially the same conditions to the proposed transfer as the
Selling Stockholder, it being understood that all such representations,
warranties, covenants, indemnities and agreements shall be made by the Selling
Stockholder, the Management Stockholder (together with his or her Transferees)
and any Other Stockholder exercising similar tag-along rights severally and not
jointly; provided, that in no event shall such term or condition result in
potential liability to the Management Stockholder (or his or her Transferee) in
excess of the lesser of (x) the amount received by the Management Stockholder
(and his or her Transferees) for such Shares and (y) the pro rata share of any
liability for such term or condition based on the proportion of the Management
Stockholder’s Shares to be transferred in connection with the transaction as
compared to the aggregate number of Shares to be transferred in connection with
the transaction.  The Selling Stockholder (and his or her Transferees), and any
Other Stockholder who exercises similar rights, shall be responsible for their
proportionate share of the costs of the proposed transfer (based on the amount
of consideration received) to the extent such costs are incurred for the benefit
of all Stockholders and are not paid or reimbursed by the Purchaser or the
Company, provided that in no event shall a Management Stockholder’s liability
for such expenses exceed the total consideration received by the Stockholder for
his Shares, provided, further, that no Management Stockholder shall be obligated
to make any out-of-pocket expenditure prior to the consummation of the transfer
of Shares pursuant to this Section 4(b).
 
(iv) Notwithstanding anything to the contrary contained herein, the provisions
of this Section 4(b) shall not apply to any sale or transfer by a Selling
Stockholder of shares of Common Stock unless and until such Selling Stockholder,
after giving effect to the proposed transaction, shall have sold or transferred
in the aggregate (other than to Permitted
 
6

--------------------------------------------------------------------------------


Transferees) shares of Common Stock representing 12.5% of its portion of the
Initial Sponsor Shares.
 
(c) Calculation.  In making any calculation under Sections 3, 4 or 5 of this
Agreement with respect to Shares owned by a Management Stockholder, all Options
that are then vested or which will vest upon such event shall be counted as
Shares owned by such Management Stockholder.
 
5.  
Piggyback Registration Rights.

 
(a) Notice to Management Stockholders.  If Alltel determines that it will file a
registration statement under the Securities Act, other than a registration
statement on Form S-4 or Form S-8 or any successor form, for an offering which
includes shares of Common Stock held by the Majority Stockholders, then Alltel
shall give prompt written notice to each Management Stockholder (and his or her
Tranferees) that such filing is expected to be made (but in no event less than
30 days nor more than 60 days in advance of filing such registration statement),
the jurisdiction or jurisdictions in which such offering is expected to be made,
and the underwriter or underwriters (if any) that Alltel (or the person
requesting such registration) intends to designate for such offering.  If
Alltel, within 15 days after giving such notice, receives a written request for
registration of any shares of Common Stock from the Management Stockholder (or
his or her Transferees), then Alltel shall include in the same registration
statement the number of such shares of Common Stock to be sold by the Management
Stockholder (or his or her Transferee) as shall have been specified in his or
her request, except that the Management Stockholder (together with his or her
Transferees) shall not be permitted to register more than a Pro Rata Portion of
his or her shares of Common Stock.  Alltel shall bear all costs of preparing and
filing the registration statement, and shall indemnify and hold harmless, to the
extent customary and reasonable, pursuant to indemnification and contribution
provisions to be entered into by Alltel at the time of filing of the
registration statement, the seller of any shares of Common Stock covered by such
registration statement.
 
Notwithstanding anything herein to the contrary, Alltel may abandon its
intention to file a registration statement under this Section 5(a) at any time
prior to such filing.
 
For purposes of Section 5 hereof, “Pro Rata Portion” shall mean a number equal
to the product of (x) the total number of Shares owned by the Management
Stockholder (and his or her Transferees) and (y) a fraction, the numerator of
which shall be the total number of shares of Common Stock offered for sale by
the Majority Stockholders and their Permitted Transferees pursuant to the
applicable registration, and the denominator of which shall be the total number
of shares of Common Stock owned by the Majority Stockholders and their Permitted
Transferees. The registration provisions shall also apply, mutatis mutandis, the
event of a sale to institutional investors on any organized exchange, if and to
the extent that participation by the Management Stockholder (or his or her
Transferees) on such exchange is permitted.
 
(b) Allocation.  If the managing underwriter shall inform the Majority
Stockholders in writing that the number of shares of Common Stock requested to
be included in such registration exceeds the number which can be sold in (or
during the time of) such offering within a price range acceptable to the
Majority Stockholders, then such registration shall include
 
7

--------------------------------------------------------------------------------


only such number of shares of Common Stock which Alltel is so advised can be
sold in (or during the time of) such offering within such range.  All holders of
shares of Common Stock proposing to sell shares of Common Stock in such offering
shall share pro rata in the number of shares of Common Stock to be excluded from
such offering, such sharing to be based on the respective numbers of shares of
Common Stock as to which registration has been requested by such holders.
 
(c) Permitted Transfer.  Notwithstanding anything to the contrary contained
herein, sales of shares of Common Stock pursuant to a registration statement
filed by Alltel may be made without compliance with any other provision of this
Agreement.
 
6. Termination.  Except for Section 5, this Agreement shall terminate with
respect to the Shares immediately following the existence of a Public Market for
or an SEC-registered public offering of the Common Stock except that (i) the
requirements contained in Section 2 hereof shall survive the termination of this
Agreement; (ii) the provisions contained in Section 4 hereof shall continue with
respect to each Share during such period of time, if any, as the Management
Stockholder is precluded from selling such Share pursuant to Rule 144 of the
Securities Act; and (iii) the provisions of Section 3(a) hereof shall continue
to apply during such period of time as the Majority Stockholders are
contractually prohibited by agreement with underwriters from selling shares of
Common Stock following a registration to which Section 5(a) applies.  For this
purpose, a “Public Market” for the Common Stock shall be deemed to exist if at
least 20% of the total outstanding Common Stock is registered under Section
12(b) or 12(g) of the Exchange Act and trading regularly occurs in such Common
Stock in, on or through the facilities of securities exchanges and/or
inter-dealer quotation systems in the United States (within the meaning of
Section 902(n) of the Securities Act) or any designated offshore securities
market (within the meaning of Rule 902(a) of the Securities Act).
 
7. Distributions With Respect To Shares.  As used herein, the term “Shares”
includes securities of any kind whatsoever distributed with respect to the
Common Stock acquired by the Management Stockholder or his or her Transferee
pursuant to the Plan or otherwise or any such securities resulting from a stock
split or consolidation involving such Common Stock.
 
8. Amendment; Assignment.  This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by authorized representatives of the parties or, in the case
of a waiver, by an authorized representative of the party waiving
compliance.  No such written instrument shall be effective unless it expressly
recites that it is intended to amend, supersede, cancel, renew or extend this
Agreement or to waive compliance with one or more of the terms hereof, as the
case may be.  Except for a Management Stockholder’s right to assign his or her
rights under Section 3(a) or Alltel’s right to assign its rights under Section
3(b), no party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other parties
hereto.
 
9. “Majority Stockholder”.  For purposes of this Agreement, the term “Majority
Stockholders” shall mean, collectively or individually, as the context requires,
TPG Partners V, L.P. and GS Capital Partners VI, L.P and their Permitted
Transferees.
 
8

--------------------------------------------------------------------------------


10. Notices. Each notice and other communication hereunder shall be in writing
and shall be given and shall be deemed to have been duly given on the date it is
delivered in person, on the next business day if delivered by overnight mail or
other reputable overnight courier, or the third business day if sent by
registered mail, return receipt requested, to the parties as follows:
 
If to the Management Stockholder, to his most recent address shown on records of
Alltel or its Affiliate;
 
If to Alltel:
 
Alltel Corporation
One Allied Drive
Little Rock, AR
 
Attention: General Counsel

with a copy to:
 
Arthur Kohn
Cleary, Gottlieb, Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
 
 
If to the Parent:
 
Atlantis Holdings LLC
 
Attention: General Counsel
 
with a copy to:
 
Arthur Kohn
Cleary, Gottlieb, Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
 
If to the Majority Stockholder, to its most recent address shown on records of
Alltel or its affiliate, or to such other address as any party may have
furnished to the others in writing in accordance herewith, except that notices
of change of address shall only be effective upon receipt.
 
9

--------------------------------------------------------------------------------


11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but each of which together
shall constitute one and the same document.
 
12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law.
 
13. Binding Effect.  This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the heirs, personal representatives, successors and
permitted assigns of the parties hereto.  Nothing expressed or referred to in
this Agreement is intended or shall be construed to give any person other than
the parties to this Agreement, or their respective heirs, personal
representatives, successors or assigns, any legal or equitable rights, remedy or
claim under or in respect of this Agreement or any provision contained herein.
 
14. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof.
 
15. Descriptive Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of the terms
contained herein.
 
16. Severability.  If any term, provision, covenant or restriction of this
Agreement, is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
17. Set-Off.  The Management Stockholder hereby agrees that Alltel and any of
its Affiliates are authorized to reduce any amount payable to the Management
Stockholder by any liquidated amounts due or owing to such entities from the
Management Stockholder (or his or her Transferees) hereunder.
 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

     
ATLANTIS HOLDINGS LLC
 

By: ___________________________
Name:
Title:
     
ALLTEL CORPORATION
 

By: ___________________________
Name:
Title:




11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
GS CAPITAL PARTNERS VI, L.P.

 
By:
     
By:  ______________________________
 
Name:                                                           
Title: Vice President

     
TPG PARTNERS V, L.P.

 
By:  TPG GenPar V, L.P., its General Partner
By:  TPG Advisors V, Inc., its General Partner
     
By:  ______________________________
 
Name:                                                           
Title: Vice President






12
 